Exhibit 10.1

PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS

THIS PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS ("Agreement"), dated as of
December 21, 2012, is entered into by and between Imperial Morningstar Land LLC,
a Delaware limited liability company ("Seller"), and Coast Imperial Partners, a
California General Partnership, and S&W Seed Company, a Nevada corporation
("Buyer"). This Agreement constitutes (i) a contract of purchase-and-sale and
(ii) escrow instructions to First American Title Insurance Company as escrow
holder, whose consent appears at the end of this Agreement.

RECITALS

1. The Property. Seller owns certain real property in the City of Imperial,
California, the legal description of which is set forth on Exhibit "A" attached
hereto ("the Property").

2. Purchase and Sale. Seller and Buyer wish to enter into a transaction pursuant
to which Buyer shall purchase the Property from Seller subject to the terms set
forth below.

DEFINITIONS

In addition to the definitions contained elsewhere in this Agreement, unless the
context otherwise indicated, the following terms shall have the meanings as set
forth in this Article:

"Business Day" means any day other than Saturday, Sunday or any legal state or
national holiday observed in the State of California.

"Cash" means (i) currency, (ii) a check or checks currently dated, payable to
Escrow Holder or order and honored upon presentation for payment, or (iii) funds
wire-transferred or otherwise deposited into Escrow Holder's account at Escrow
Holder's direction, in each event in U.S. dollars.

"Close of Escrow" and "Closing" means the date the Seller's Grant Deed and any
other documents to be recorded on closing pursuant to the terms hereof are filed
for record.

"Closing Date" has the meaning set forth in Section 11.1.

"Control" means owning, directly or indirectly, fifty percent (50%) or greater
of the voting power of an entity.

"Escrow Holder" means First American Title Insurance Company, 3131 Camino Del
Rio North, Suite 190, San Diego, CA 92108.

"Feasibility Period" is described in Section 2.2 below.

"Lease" means that certain Amended Lease Agreement between C.B.M. Ginning
Company, as lessee and Seller as lessor dated as of January 1, 2010.

1

--------------------------------------------------------------------------------



"Opening of Escrow" means the date that this Agreement has been signed by Buyer
and Seller and the Escrow Officer has executed the Consent of Escrow Holder
attached hereto as part of this Agreement.

"Title Insurer" means First American Title Insurance Company, 4380 La Jolla
Village Drive, Suite 200, San Diego, CA 92122.

ARTICLE 1
PURCHASE PRICE AND $100 PAYMENT

1.1   $100 Payment. Concurrently with the execution of this Agreement, Buyer
will deliver to Escrow Holder the sum of One Hundred Dollars ($100.00) which on
receipt by Escrow Holder and shall be given to and retained by Seller as
consideration for entering into this Agreement (the "$100 Payment").

1.2   Purchase Price. Subject to the terms and conditions of this Agreement,
Seller shall sell and Buyer shall buy the Property for the sum of (i) One
Million Six Hundred Thirty Seven Thousand Two Hundred Fifty Dollars
($1,637,250.00) (the "Purchase Price"). On or before one (1) Business Day prior
to the Closing Date, Buyer shall deposit with Escrow Holder the Purchase Price
in Cash and all other amounts due by Buyer hereunder in order to complete the
Close of Escrow.

ARTICLE 2
BUYER'S FEASIBILITY AND RIGHT TO ENTER THE PROPERTY

2.1   Limit on Escrow Holder's Responsibility. Escrow Holder shall have no
concern with, responsibility for, nor liability for this Article.

2.2   Feasibility Period. Buyer shall have through 5:00 p.m. Pacific Time on
December 27, 2012 (the "Feasibility Period") to conduct such investigations,
testing and inspections of the Property as deemed necessary or appropriate by
Buyer. Buyer's satisfaction with the Property and its feasibility for Buyer's
intended purposes is referred to as the "Feasibility Condition." If Buyer is not
satisfied, in Buyer's sole discretion, with the Property in Buyer's sole
discretion, Buyer may terminate this Agreement by notifying Seller and Escrow
Holder in writing at any time on or before 5:00 p.m. (Pacific Time) on the last
day of the Feasibility Period. Failure of Buyer to deliver a notice of
termination to Seller and Escrow Holder by the end of the Feasibility Period
shall be deemed Buyer's approval of the Feasibility Condition.

2.3   Property Information. On or before (3) Business Days after the Opening of
Escrow Seller shall deliver to Buyer copies of all environmental reports,
surveys, engineering reports, development plans, and conditions of approval for
the Property in Seller's possession or control, if any. All information
delivered to or provided or made available to Buyer by Seller or its
consultants, contractors, or affiliates is referred to as the "Property
Information". Buyer expressly acknowledges and agrees that the Property
Information shall not include, and Seller

2

--------------------------------------------------------------------------------



shall have no obligation to deliver or make available to Buyer any market
analysis, appraisal, or broker's opinions of value with respect to the Property,
Seller's books, records and files records related to the financial affairs of
Seller or the Property, or any other proprietary, privileged or confidential
information relating to the Property. Seller makes no representations or
warranties that any Property Information is complete or accurate, and any
reliance by Buyer on such information or data shall be at Buyer's risk and
subject to confirmation by Buyer.

2.4   Confidentiality. Buyer shall treat as strictly confidential, and shall
cause all its employees, agents, contractors, consultants and subcontractors to
treat as strictly confidential, all information obtained in making any
inspection of the Property and in conducting Buyer's feasibility analysis,
including all Property Information; provided, however, this provision shall
terminate and be of no further force or effect upon the Close of Escrow.
Notwithstanding the above, Buyer may share information obtained in making its
inspection of the Property with such of its employees, shareholders, directors,
officers and investors on a need to know basis in connection with Buyer's
analysis of the Property and intended uses thereof provided such persons have
agreed to preserve the confidentiality of such information as set forth above.
The provisions of this Section 2.4 shall survive the termination of this
Agreement.

ARTICLE 3
TITLE

3.1   Preliminary Title Report. Seller has delivered a preliminary title report
for the Property to Buyer and Seller (the "PTR"). Buyer shall until 5:00 p.m.
Pacific Time on December 21, 2012 to notify Seller and Title Company what
exceptions to title shown thereon, if any, are unacceptable to Buyer
("Disapproved Exceptions"). Buyer's failure to deliver to Seller written notice
of any Disapproved Exceptions within such time period shall be deemed approval
by Buyer of all exceptions to title reported in the PTR. In the event Buyer
shall give notice of any Disapproved Exception, Seller shall have three (3)
Business Days after receipt of such notice to notify Buyer and Escrow Holder
either (1) that Seller will cure or insure over such Disapproved Exception; or
(2) that Seller will not cure or insure over such Disapproved Exception.
Seller's failure to give such notice with respect to a Disapproved Exception
shall constitute an election not to cure or insure over such Disapproved
Exception; provided, however, that Seller shall cure any Disapproved Exception
which is a deed of trust encumbering the Property and any delinquent property
taxes or assessments. Seller shall keep the Property free and clear of all
monetary liens and encumbrances not reflected in the PTR, except for current
real property taxes. In the event Seller elects or is deemed to elect not to
cure or insure over any Disapproved Exception, Buyer shall have the option at
any time prior to the end of the Feasibility Period to terminate this Agreement
by notice to Seller and Escrow Holder to that effect, and no party shall have
any further rights or obligations under this Agreement except those which by
their terms, survive the termination hereof.

3.2   Title Policy. At Closing, Buyer's title to the Property shall be insured
by a Standard Coverage ALTA Owner's Policy of Title Insurance in the amount of
the Purchase Price, insuring title to the Property in Buyer subject only to (1)
Title Company's standard exceptions and exclusions, (2) the lien of supplemental
taxes assessed pursuant to California Revenue and Taxation Code Sections 75, et
seq., resulting from this transaction, (3) exceptions to title

3

--------------------------------------------------------------------------------



approved by Buyer or deemed approved by Buyer pursuant to Section 3.1, and (4)
such deeds of trust or other exceptions to title caused or created by or for the
benefit of Buyer. Buyer may, at Buyer's option and at Buyer's expense, direct
Escrow Holder to procure an ALTA Extended Coverage Policy of Title Insurance or
endorsements which expand coverage. Any updated or new survey shall be at
Buyer's expense.

3.3   Failure of Seller to Cure. In the event Seller elects to cure any
Disapproved Exception but is unable, despite Seller's commercially reasonable
efforts, to do so by the Closing Date, Buyer may (i) terminate this Agreement
and receive a full refund of the $100 Payment), or (ii) elect to waive its
objection to the Disapproved Exception(s) in question and proceed to close
escrow.

ARTICLE 4
ESCROW INSTRUCTIONS

4.1   If requested by Escrow Holder, Buyer and Seller shall execute further
escrow instructions to Escrow Holder that are consistent with the terms of this
Agreement and that incorporate Escrow Holder's general provisions. In the event
of any conflict between such escrow instructions and this Agreement the terms in
the body of this Agreement shall prevail unless such escrow instructions
specifically provide that they modify this Agreement.

ARTICLE 5
CONDITIONS PRECEDENT TO CLOSING

5.1   Conditions to Buyer's Obligation to Close. Buyer's obligation to close
Escrow under this Agreement shall be subject to the satisfaction or written
waiver, in whole or in part, by Buyer of each of the following conditions
precedent:

Feasibility. Buyer shall have approved the Feasibility Condition.

Title Policy. The Title Company shall have committed to issue the Title Policy
in the form prescribed in Section 3.2.

Representations and Warranties. Seller's representations and warranties set
forth in this Agreement shall be true and correct in all material respects as of
the Close of Escrow.

Material Default. Seller shall not be in material default of any term or
condition of this Agreement.

The foregoing conditions are conditions precedent in favor of Buyer and may be
waived by Buyer at its election.

5.2   Conditions to Seller's Obligation to Close. Seller's obligation to close
Escrow under this Agreement shall be subject to the satisfaction or written
waiver, in whole or in part, by Seller of each of the following conditions
precedent:

Purchase Price. Buyer shall have delivered the $100 Payment and the Purchase
Price and all prorations and closing costs for which Buyer is responsible in
Escrow pursuant to the provisions set forth herein.

Representations and Warranties. Buyer's representations and warranties set forth
in this Agreement shall be true and correct in all material respects as of the
Close of Escrow.

Material Default. Buyer shall not be in material default of any term or
condition of this Agreement.

The foregoing conditions are conditions precedent in favor of Seller and may be
waived by Seller at its election.

5.3   Effect of Failure of a Condition Precedent. In the event any condition
precedent set forth in this Article 5 is not satisfied or waived within the
applicable time period, the party in whose favor the condition exists may
thereafter terminate this Agreement by giving written notice of termination to
the other party provided that the party giving notice is not in material breach
of its obligations under the Agreement. Upon any such termination, subject to
the provisions of Section 11.5, each party shall return any documents, plans,
studies, or other items which were previously delivered by the other party, the
$100 Payment shall be returned to the Buyer, and neither party shall have any
further obligation to the other except for those provisions of this Agreement
which survive termination of this Agreement pursuant to Section 16.6. In
addition, if this Agreement is terminated for any reason other than Seller's
default, Buyer shall deliver to Seller at no cost to Seller and without
representation or warranty as to the accuracy, completeness or right of Seller
to rely thereon, copies of all surveys, plans, and all other documents, studies
and reports including any documents, studies or reports regarding environmental,
soils or property entitlement matters prepared by or for Buyer with respect to
the Ploperty, but excluding any financial analyses prepared by Buyer for the
Property.

ARTICLE 6
BUYER'S DELIVERIES TO ESCROW HOLDER AND SELLER

6.1   Closing Deposit and Documents. No later than December 27, 2012, Buyer
shall deliver to Escrow Holder all sums required to be paid by Buyer through
this Escrow, including:

The Purchase Price.

Sums payable pursuant to Article 9 below and an Assignment and Assumption of
Lease in the form of Exhibit "D", duly executed by Buyer.

ARTICLE 7
SELLER'S DELIVERIES TO ESCROW HOLDER

7.1   Documents. At least one (1) Business Day prior to the Closing Date, Seller
shall deliver to Escrow Holder the following documents:

5

--------------------------------------------------------------------------------



A fully executed Grant Deed in the form attached as Exhibit "B" to this
Agreement.

Appropriate certifications, including without limitation a Foreign Investment in
Real Property Tax Act ("FIRPTA") Certificate and California Form 593-C,
evidencing that neither Buyer nor Escrow Holder are required to withhold
Seller's closing funds pursuant to Internal Revenue Code Section 1445 and
California Revenue and Taxation Code Section 18662(e).

An Assignment and Assumption of Lease in the form of Exhibit "D", duly executed
by Seller.

ARTICLE 8
CONDEMNATION/CASUALTY

8.1   Risk of Loss/Condemnation. If, prior to the Close of Escrow, the Property
is (a) damaged by reason of earthquake, rain, flooding or other cause, the cost
of which to repair or restore exceeds five percent (5%) of the Purchase Price
for the Property ("Material Damage"), or (b) all or a portion of the Property in
excess of five percent (5%) of the Property is condemned, or written notice of
intent to condemn is provided to Seller, by any legally constituted governmental
authority ("Material Condemnation"), then, Buyer, as its sole recourse, shall
have the right to terminate this Agreement by delivery of written notice thereof
to Seller within ten (10) Business Days after Buyer's receipt of written notice
of any such Material Damage or Material Condemnation, unless, with respect to
Material Damage, Seller elects to repair such damage. If Buyer fails to so
terminate this Agreement, or if any damage to the Property is not Material
Damage, or the condemnation is not Material Condemnation, then Buyer shall not
be released from any obligation to purchase the Property and, when sold, the
Property shall be sold to Buyer in its then "as is" condition with no reduction
in the Purchase Price, except that if Seller has not caused the damage to be
repaired prior to the Close of Escrow, Seller shall pay or assign to Buyer any
insurance proceeds payable for such damage to the Property, and shall assign to
Buyer all condemnation proceeds payable for such condemnation of the Property at
Close of Escrow. Notwithstanding the foregoing, if any damage is caused by Buyer
or its agents, employees, contractors, consultants, subcontractors, or
affiliates then such damage shall be repaired by Buyer at Buyer's expense, and
Buyer shall have no right to terminate this Agreement by reason of such damage.

8.2   Obligations Following Close of Escrow. > Buyer shall assume all risk of
loss with respect to, and all responsibility for, the Property upon the Close of
Escrow. Buyer shall accept all responsibility for the slopes, irrigation,
landscaping, erosion control, permanent monuments, utilities, storm drain
systems, and all other improvements within the Property immediately upon the
Close of Escrow.

8.3   Survival.

The provisions of this Article 8 shall survive the Close of Escrow.



6

--------------------------------------------------------------------------------

ARTICLE 9
PRORATIONS, FEES, COSTS AND REIMBURSEMENTS

9.1   Taxes. Escrow Holder shall prorate (that is, apportion) between the
parties, in Cash, to Close of Escrow, on the basis of a thirty (30) day month,
general and special real estate taxes and assessments, based on the regular tax
bill for the fiscal year in which the escrow closes. If such tax bill has not
been issued as of the Closing Date, such proration shall be based on the regular
tax bill for the fiscal year preceding that in which the escrow closes. The
proration of taxes and assessments shall be without regard to any supplemental
assessments levied pursuant to California Revenue and Taxation Code Sections 75
and following unless such supplemental taxes have been levied and shown on a tax
bill. In the event that a separate tax bill has not been issued, Escrow Holder
shall apportion general and special real estate taxes and assessments based upon
a written apportionment statement, based on land area, prepared by Seller and
reasonably approved by Buyer, which approval shall not be unreasonably withheld.

9.2   Supplemental Taxes. Escrow Holder shall have no responsibility for this
Section. Should any supplemental taxes be levied and billed after Close of
Escrow pursuant to California Revenue and Taxation Code Sections 75 and
following, such taxes shall be the obligation of Buyer except for supplemental
taxes levied by reason of improvements or transfers which occurred before Close
of Escrow, which portion, if any, shall be the obligation of Seller. Seller
shall pay supplemental taxes, if any, for which Seller is responsible within
thirty (30) days after Buyer provides Seller with a demand for payment
accompanied with reasonable documentation from the County that such sum is
payable by Seller pursuant to this Section.

9.3   Seller's Charges; Recorded Deed Not To Show Documentary Transfer Tax
Amount. Seller shall pay (i) the County and any City Documentary Transfer Tax,
(ii) the ALTA Standard title policy premium (but not the added premium for an
extended ALTA policy), (iii) one-half ('/2) of Escrow Holder's fee, and (iv)
usual seller's document-drafting and recording charges. Unless Buyer gives
Escrow Holder instructions to the contrary, and provided the County Recorder so
allows, Escrow Holder shall, at Close of Escrow, cause the Grant Deed to be
recorded without setting forth the amount of County and any City Documentary
Transfer Tax paid by Seller. The Grant Deed may show such amount after it is
recorded.

9.4   Buyer's Charges. Buyer shall pay (i) one-half ('/2) of Escrow Holder's
fee, (ii) recording fees, (iii) the extra premium for any ALTA Extended Coverage
Title Policy or any endorsements over and above that of the premium of the ALTA
Standard Owner's Title Policy, (iv) any loan fees, recording fees, and loan
title policy costs related to any financing that Buyer may obtain and (v) usual
buyer's document- drafting and recording charges

9.5   Property Tax Reassessment Relief. Buyer or Seller may apply for Property
Tax Reassessment Relief with the County Assessor, provided that if such relief
is granted, and a refund is forthcoming from the County, such refund shall be
prorated (that is, apportioned) between the parties, as of the Close of Escrow,
on the basis of a thirty (30) day month. The parties recognize that any such
refund may come in the form of a check or in the form of an offset against
future taxes. Seller shall receive the benefit of any property tax relief for
any period prior to the Close of Escrow, and if Seller has paid, or been charged
with in this

7

--------------------------------------------------------------------------------



Agreement, property taxes that are subsequently relieved in any portion or any
way, Buyer shall pay Seller the amount thereof within thirty (30) days of
receipt of a reimbursement or credit for subsequent taxes received by Buyer.

9.6   Rent. Escrow Holder shall prorate rent payable under the Lease to Close of
Escrow, on the basis of an annual lease payment of $23,968 per year on a
calendar year basis.

9.7   Survival. The provisions of this Article 9 shall survive the Close of
Escrow.

ARTICLE 10
DISTRIBUTION OF FUNDS AND DOCUMENTS

10.1   Disbursements. All disbursements by Escrow Holder shall be made by wire
transfer, unless a party unilaterally instructs Escrow Holder, prior to Close of
Escrow, to proceed otherwise, in which case, Escrow Holder shall disburse such
party's proceeds from this escrow pursuant to such unilateral instruction.

10.2   Delivery of Instruments. At the close of this escrow, Escrow Holder shall
deliver each non-recorded instrument received by Escrow Holde, if any, to the
payee or person (i) acquiring rights under the instrument, or (ii) for whose
benefit the instrument was acquired, such documents to be sent by United States
mail (or held for personal pickup, if requested).

10.3   Delivery of Cash. Escrow Holder shall, at the close of this escrow,
deliver by wire transfer (or shall hold for personal pickup, if requested) (i)
to Seller, or order, the balance of the Purchase Price to which Seller shall be
entitled, and (ii) to Buyer, or order, any excess funds delivered to Escrow
Holder by Buyer.

10.4   Delivery of Copy of Instruments. Escrow Holder shall, at Close of Escrow,
deliver to Seller a conformed copy of Seller's recorded Grant Deed and each
document recorded to place title in the condition required by this Agreement.

ARTICLE 11
CLOSE OF ESCROW AND ESCROW INSTRUCTIONS

11.1   Close of Escrow. Unless otherwise agreed to in writing by Buyer and
Seller, Close of Escrow shall occur on or before December 31, 2012 ("Closing
Date"). If Escrow does not close on or before December 31, 2012 escrow is
terminated and this Agreement will automatically terminate without further act
of any party hereto.

11.2   Termination of Escrow. Escrow Holder will have no liability or
responsibility for determining whether or not a party giving a _notice of
termination is in default under this Agreement. Within three (3) Business Days
after receipt of a termination notice from one party, Escrow Holder shall
deliver one (I) copy of the notice to the other party. Unless written objection
to termination of this escrow is received by Escrow Holder within ten (10) days
after Escrow Holder delivers the notice to the other party, or the notice of
termination otherwise directs, Escrow Holder shall promptly terminate this
escrow and return all funds and documents held by

8

--------------------------------------------------------------------------------



it to the party depositing the same, except that Escrow Holder may retain such
funds and documents usually retained by escrow agents in accordance with
standard escrow termination procedures. If written objection to the termination
of this escrow is delivered to Escrow Holder within the ten (10) day period,
Escrow Holder is authorized to hold all funds and documents delivered to it in
connection with this escrow and Escrow Holder may, in Escrow Holder's sole
discretion, take no further action until otherwise directed, either by the
parties' mutual written instructions or by a final order of judgment of a court
of competent jurisdiction or final decision through the provisions of Article
15.

11.3   Seller's Remedies. BUYER AND SELLER AGREE THAT IN THE EVENT ESCROW FAILS
TO CLOSE DUE TO THE BREACH OF THIS AGREEMENT BY BUYER, THE PARTIES AGREE THAT
SELLER'S SOLE REMEDY IS TERMINATION OF THIS AGREEMENT.

/s/ DB /s/ MS


Buyer's Initials



/s/ TGR  


Seller's Initials



11.4   Buyer's Remedies. BUYER AND SELLER AGREE THAT IF THE SALE OF THE PROPERTY
IS NOT COMPLETED AS HEREIN PROVIDED BY REASON OF A MATERIAL BREACH OF THIS
AGREEMENT BY SELLER, BUYER'S SOLE REMEDY SHALL BE TO TERMINATE THIS AGREEMENT
AND BUYER SHALL NOT HAVE ANY RIGHT TO PURSUE ANY OTHER REMEDIES AT LAW, IN
EQUITY, OR SPECIFIC PERFORMANCE, ALL OF WHICH ARE WAIVED BY BUYER.

/s/ DB /s/ MS


Buyer's Initials



/s/ TGR  


Seller's Initials



ARTICLE 12
REPRESENTATIONS, WARRANTIES, COVENANTS, RELEASES AND POST CLOSING ITEMS

12.1   Limit on Escrow Holder's Responsibility. Escrow Holder shall have no
concern with, nor liability nor responsibility for, this Article.

12.2   Brokerage Commission or Finder's Fee. No brokerage commissions or
finder's fees are payable in connection with this transaction. Each party
warrants to the other that the warranting party has incurred no obligation, by
reason of this Agreement or the transaction contemplated hereby, for a real
estate brokerage commission or finder's fee for which the other party would be
liable. Each party shall hold the other party free and harmless from and against
any damage or expense the other party may incur by reason of the untruth as to
the warranting party of the foregoing warranty, including expenses for
attorney's fees and court costs. The obligations of this section shall survive
the Close of Escrow and delivery of the Grant Deed.

12.3   Other Warranties and Representations. The representations and warranties
set forth in this Section 12.3 shall be true as of the date of this Agreement
and as of the Close of Escrow. Buyer and Seller, each to the other, hereby
represent and warrant that (a) the transaction contemplated by this Agreement
has been duly authorized by all necessary actions or approvals on the part of
Buyer and Seller, respectively, (b) no other authorizations or approvals are

9

--------------------------------------------------------------------------------



necessary to enable the warranting party to enter into and perform this
Agreement, (c) the warranting party is duly organized and existing and in good
standing under the laws of the state of its formation and the State of
California, (d) the warranting party has full right, capacity, power and
authority to enter into this Agreement and carry out the terms of this
Agreement, and (e) this Agreement and all other documents contemplated hereby
and thereby when executed and delivered by the warranting party will be legally
valid and binding obligations of the warranting party enforceable against the
warranting party in accordance with their respective terms. Seller further
warrants and represents to Buyer, that to the best of its knowledge:

No Further Encumbrances. So long as this Agreement is in effect, Seller shall
not allow title to the Property to become further encumbered or clouded except
as may be caused by Buyer.

No Pending Actions. To the best of Seller's knowledge, there are no actions,
proceedings, or-investigations pending or threatened against Seller or the
Property, before or by any court, arbitrator, administrative agency or other
governmental authority which affect the Property or the ability of Seller to
convey the Property to Buyer.

All of the representations and warranties made by Seller in this Agreement are
limited to the actual knowledge of Seller and are based upon the actual
knowledge of Ken Baumgartner or Jason Shepard only, without any duty of
investigation or inquiry. Seller further represents and warrants to Buyer that
the foregoing individuals are the persons affiliated with Seller who are most
knowledgeable about the matters addressed in this section. Such representations
and warranties are being made on behalf of Seller and not in such person's
individual capacities. As a result, Seller shall be liable (and not such
individuals) in the event any such representations or warranties are breached.
If Seller should obtain actual knowledge of a material inaccuracy in any of
Seller's representations and warranties which would materially adversely affect
the Property before Close of Escrow, Seller shall promptly notify Buyer (which
notice shall include copies of any instrument, correspondence or document upon
which Seller's notice is based). If Buyer actually learns of the breach or
inaccuracy of any Seller's representations and warranties before Close of
Escrow, by closing escrow Buyer shall be deemed not to have relied on such
representations and warranties and shall be deemed to have waived any and all
claims against Seller for any such breach or inaccuracy. The representations and
warranties made by Seller in this Agreement shall survive the Close of Escrow
for a period of one (1) year.

12.4   "As Is" Purchase. Except as otherwise set forth in this Agreement, Buyer
shall accept the Property in an "as is" condition with all faults. During the
Feasibility Period Buyer shall have satisfied itself as to all aspects of the
Property and its feasibility for Buyer's intended purposes.

Buyer acknowledges and agrees (i) except as expressly provided in this
Agreement, neither Seller nor anyone on Seller's behalf has made any
representations or warranties respecting the Property or the physical condition
thereof, (ii) except for the representations and warranties of Seller expressly
set forth in this Agreement, Buyer is purchasing the Property "as is", and (iii)
no broker, agent, or party other than Seller is authorized to make any
representation or warranty for or on behalf of Seller.

10

--------------------------------------------------------------------------------



Buyer agrees that it is the intent of the parties that, except for any
representation or warranty of Seller expressly set forth in this Agreement, if
any, (i) upon the Close of Escrow, any and all risks existing or hereafter
arising in connection with the Property or any part thereof at any time shall
shift to Buyer, and (ii) Seller shall have no obligation whatsoever in
connection with the Property at any time. Except for any representations and
warranties of Seller expressly set forth in this Agreement, Buyer on behalf of
itself and for its agents, employees, contractors, visitors, affiliates,
successors and assigns (collectively "Buyer's Group"), hereby releases and
discharges Seller and its managers and members, and the employees, agents,
attorneys, shareholders, members, managers, successors and assigns of Seller and
its managers and members (collectively "Seller's Group") from any and all
claims, liability, damages, losses, demands, costs, expenses (including but not
limited to attorneys' and consultants' fees), and causes of action of all kinds,
whether known or unknown, suspected or unsuspected, in any way arising out of or
in connection with the Property or the physical condition thereof. Buyer agrees
that this release shall apply to all unknown or unanticipated loss, damage, or
injury, and hereby waives any and all rights under California Civil Code Section
1542, which reads as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

BUYER'S INITIALS: /s/ DB /s/ MS

12.5   Lease. Buyer acknowledges that (i) the Property is subject to the Lease
and (ii) the lessee under the Lease is an affiliate of and Coast Imperial
Partners, one of the buyers under this Agreement. At Close of Escrow, Seller
will assign the Lease to Buyer and Buyer will assume the obligations of the
lessor under the Lease.

12.6   Survival. The provisions of this Article 12 shall survive the Close of
Escrow.

ARTICLE 13
ASSIGNMENT

13.1   Limit on Escrow Holder's Responsibility. Escrow Holder shall have no
concern with, nor liability nor responsibility for, this Article.

13.2   Assignment by Buyer. Neither Buyer, nor any person or entity constituting
Buyer, nor any assignee of Buyer's or any such person's or entity's rights
hereunder, shall have the right or power to assign its or their rights hereunder
without first having obtained Seller's written approval of any such assignment.
Notwithstanding the above, Buyer shall have the right to assign this Agreement
and escrow without obtaining Seller's consent to an entity that controls, is
controlled by, or is under common control with Buyer, provided (i) such assignee
assumes all obligations of Buyer under this Agreement in writing, and (ii) Buyer
delivers written notice of such assignment and a copy of the assignment and
assumption document to Seller and Escrow Holder at least five (5) Business Days
prior to the Closing Date. Approval of any one assignment shall not constitute a
waiver of Seller's right to approve or disapprove any subsequent proposed

11

--------------------------------------------------------------------------------



assignment. Any approved assignee must assume Buyer's obligations under this
Agreement in a written agreement with Seller. No assignment pursuant to this
Article shall relieve the assignor of any of its obligations under this
Agreement.

13.3   Effect of Approved Assignment. In the event of any such approved
assignment, the assignee shall be and become (i) the grantee of Seller's Grant
Deed; (ii) the insured owner under the Title Policy; and (iii) the person(s)
having the right or obligation to (a) deliver statements, (b) deliver documents,
(c) give approvals, (d) waive conditions, or (e) make demands, all as may be
permitted or required by this Agreement and not then already accomplished by
Buyer or another approved assignee.

ARTICLE 14
JUDICIAL REFERENCE

The parties agree to submit any dispute between them arising from this Agreement
to Judicial Arbitration and Mediation Services, Inc. ("JAMS") in San Diego
County, California. In the event an action is filed in any court by either party
to this Agreement involving a dispute arising from this Agreement, except for
actions requesting injunctive relief or specific performance or related causes
of action requesting the prevention of irreparable injury, either party may,
upon five (5) days' notice to the other party, apply ex parte to the Court for a
reference of the entire dispute to JAMS in accordance with Code Of Civil
Procedure Section 638(1). For either voluntary submission of a dispute to JAMS
or reference by the Court in the event an action has been filed, the parties
shall mutually select a member from JAMS' panel to hear the dispute. In the
event the parties cannot mutually select a member from the panel within ten (10)
days after submission of the dispute to JAMS, then JAMS shall select the hearing
officer. The hearing shall take place in San Diego County, California, on the
first available date on the calendar of the hearing officer, or on such other
date as the parties may agree upon in writing. This agreement to seek voluntary
reference to resolve disputes shall not apply to any claim or action in which
any of the causes of action includes disputes involving third parties other than
the parties to this Agreement. The provisions of this Article 15 shall survive
the Close of Escrow or termination of this Agreement.



BUYER AND SELLER ACKNOWLEDGE THAT BY AGREEING TO RESOLVE DISPUTES AS PROVIDED IN
THIS ARTICLE THEY ARE GIVING UP THEIR RESPECTIVE RIGHTS TO HAVE SUCH DISPUTES
TRIED BEFORE A JURY.

/s/ DB /s/ MS


Buyer's Initials



/s/ TGR  


Seller's Initials



ARTICLE 15
GENERAL PROVISIONS

15.1   Severability. If any provision of this Agreement or the application of
such provision to any person, entity, or circumstance is found invalid or
unenforceable by a court of competent jurisdiction, that determination by such
court shall not affect the other provisions of

12

--------------------------------------------------------------------------------



this Agreement and all other provisions of this Agreement shall be deemed valid
and enforceable.

15.2   Further Assurances. Each Party agrees to execute such documents as are
reasonable and necessary to carry out the provisions of this Agreement.

15.3   No Partnership Relationship. Nothing contained in this Agreement shall be
construed as creating the relationship of principal and agent, partnership, or
joint venture between Seller and Buyer.

15.4   Gender, Number. Whenever the context requires, the use herein of (i) the
neuter gender includes the masculine and the feminine, and (ii) the singular
number includes the plural.

15.5   Business Days. If the (i) stated Closing Date, or (ii) last day for
performance of an act falls upon a day during which Escrow Holder is not open
for business, the Closing Date or such last day, as the case may be, will be the
next following regular Business Day of Escrow Holder. Notwithstanding the above,
the Closing Date shall be no later than December 31, 2012.

15.6   Survival of Provisions. Except as expressly set forth in this Agreement
to the contrary, and notwithstanding the provisions of Section 5.3, all
representations, warranties, and indemnities set forth in this Agreement and all
covenants which state that they survive the closing or termination of this
Agreement shall remain operative and shall survive the termination of this
Agreement or the closing and execution and delivery of Seller's Grant Deed and
shall not be merged in Seller's Grant Deed.

15.7   Authority of Signatories. Buyer and Seller each represent with respect to
itself that each individual signing this Agreement on its behalf (i) is duly
authorized to sign and deliver this Agreement on its behalf, and (ii) this
Agreement is binding upon such party in accordance with its terms.

15.8   Captions. Captions in this Agreement are inserted for convenience of
reference only and do not define, describe or limit the scope or the intent of
this Agreement.

15.9   Exhibits. All exhibits referred to in this Agreement are attached to, and
are a part of, this Agreement.

15.10   Entire Agreement. This Agreement contains the entire agreement between
the parties relating to the transaction contemplated hereby and all prior or
contemporaneous agreements, understandings, representations and statements, oral
or written, are merged herein.

15.11   Modifications and Waivers. No modification, waiver or discharge of this
Agreement shall be valid unless the same is in writing and signed by the party
against which the enforcement of such modification, waiver or discharge is or
may be sought.

15.12   Attorney's Fees and Costs. If either party commences an action for the
interpretation, reformation, enforcement (including, but not limited to, the
enforcement of any indemnity provisions set forth in this Agreement), breach or
rescission hereof, the prevailing

13

--------------------------------------------------------------------------------



party shall be entitled to a judgment against the other for an amount equal to
reasonable attorneys' fees and court and other costs incurred.

15.13   Successors. All terms of this Agreement shall be binding upon and inure
to the benefit of the parties and their respective administrators or executors,
permitted successors and assigns.

15.14   Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one instrument.

15.15   Applicable Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of California.

15.16   Time of Essence. Time is of the essence of each and every provision of
this Agreement in which time is an element.

15.1   Confidentiality. Buyer and Seller agree that the economic terms of this
Agreement shall remain confidential and shall not be disclosed to any brokers or
third parties (other than to a party's lender(s) or consultants) without the
express consent of the other party.

15.17   Notices.

Unless otherwise provided herein, all notices, demands or other communications
given hereunder shall be in writing and shall be deemed to have been duly
delivered upon personal delivery, or on receipt of a telecopy on a Business Day
(provided it is received before 5:00 p.m. local time at the place of delivery;
and if received after 5:00 p.m. local time at the place of delivery, or if it is
received on a day that is not a Business Day, then it is deemed received on the
next Business Day), or on the first (1st) Business Day after deposit with
Federal Express or other overnight courier service, or as of the second (2nd)
Business Day after mailing by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:

If to Seller:

Imperial Morningstar Land LLC

c/o EBF & Associates, LP

Attn: Thomas G. Rock

601 Carlson Parkway, Suite 200

Minnetonka, MN 55305

Facsimile: (952) 475-7324

E-mail: tom.rock@ebf.com

With a copy to:

Attention: Ken Baumgartner

Kire Management Inc.

12050 Kirkham Ct Ste 6

Poway, CA 92064

Facsimile: (858) 386-4386

E-mail: ken@kireco.com

14

--------------------------------------------------------------------------------





With a copy to:

Higgs Fletcher & Mack LLP

Attention: Tim Waters, Esq.

401 West A St. Suite 2600

San Diego, CA 92101

Facsimile: (619) 696-1410

E-mail: twaters@higgslaw.com

If to Buyer:

Coast Imperial Partners

Attention: Donald V. Barioni

P.O. Box 398

Imperial, CA 92251

With a copy to:

S&W Seed Company

Attn; Michael Nordstrom

222 W. Lacey

Hanford, CA 93230

If to Escrow Holder:

First American Title Insurance Company

Attention: Karen Hagen

3131 Camino Del Rio North, Suite 190

San Diego, CA 92108

Facsimile: (888) 302-8627

E-mail: khagen®firstam.com

15

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, This Agreement has been executed as of the date set forth at
the beginning hereof.



Donald V. Barioni, Trustee

"SELLER"

Imperial Morningstar Land LLC

a Delaware limited liability company

By: Harrington Partners, L.P., a Delaware limited partnership, its sole member

By: Lydiard Partners, L.P., a Delaware limited partnership, its general partner

By: Tanglewood Capital Management, Inc., a Delaware corporation, its general
partner

By: /s/ Thomas G. Rock

Thomas G. Rock

Its: Authorized Representative

By: Merced Partners II, L.P., a Delaware limited partnership, its sole member

By: Lydiard Partners, L.P., a Delaware limited partnership, its general partner

By: Tanglewood Capital management, Inc., a Delaware corporation, its general
partner

By: /s/ Thomas G. Rock

Thomas G. Rock

Its: Authorized Representative

16

--------------------------------------------------------------------------------

CONSENT OF ESCROW HOLDER

The undersigned Escrow Holder hereby agrees to (i) accept the foregoing
Agreement, (ii) be escrow agent under said Agreement, (iii) comply with the
requirements of Section 6045 of the Internal Revenue Code with respect to the
transaction contemplated by the foregoing Agreement, and (iv) be bound by said
Agreement in the performance of its duties as escrow agent; provided, however,
the undersigned shall have no obligations, liability or responsibility under (a)
this Consent or otherwise, unless and until said Agreement, fully signed by the
parties, has been delivered to the undersigned, or (b) any amendment to said
Agreement unless and until the same is accepted by the undersigned in writing.

Dated: 12/26/12 FIRST AMERICAN TITLE INSURANCE COMPANY

By: /s/ Karen Hagen

17

--------------------------------------------------------------------------------

LIST OF EXHIBITS

Exhibit "A" Legal Description

Exhibit "B" Grant Deed

Exhibit "C" Property Information

Exhibit "D" Assignment and Assumption of Lease

18

--------------------------------------------------------------------------------

EXHIBIT "A"

LEGAL DESCRIPTION OF PROPERTY

Real property in the City of Imperial, County of Imperial, State of California,
described as follows:

PARCEL A: (APN: 063-010-069-000)

PARCEL 2 OF PARCEL MAP NO. M-1125, IN THE CITY OF IMPERIAL, COUNTY OF IMPERIAL,
STATE OF CALIFORNIA, ACCORDING TO MAP ON FILE IN BOOK 4, PAGE 58 OF PARCEL MAPS
IN THE OFFICE OF THE COUNTY RECORDER OF IMPERIAL COUNTY.

PARCEL B: (APNS: 063-010-079-000 AND 063-010-080-000)

PARCELS 2 AND 3 OF PARCEL MAP NO. M-2013, IN THE CITY OF IMPERIAL, COUNTY OF
IMPERIAL, STATE OF CALIFORNIA, ACCORDING TO MAP ON FILE IN BOOK 8, PAGE 61 OF
PARCEL MAPS IN THE OFFICE OF THE COUNTY RECORDER OF IMPERIAL COUNTY.

19

--------------------------------------------------------------------------------



When Recorded Mail To and Mail Tax Statements To:

 

Coast Imperial Partners

Attention: Donald V. Barioni

P.O. Box 398

Imperial, CA 92251

 

 

 

 

SPACE ABOVE FOR RECORDER'S USE ONLY

GRANT DEED

In accordance with Section 11932 of the California Revenue and Taxation Code,
Grantor has declared the amount of transfer tax which is due by a separate
statement which is not being recorded with this Grant Deed.

FOR A VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, Imperial
Morningstar Land LLC, a Delaware limited liability company ("Grantor"), hereby
grants to Coast Imperial Partners, a California General Partnership, and S&W
Seed Company, a Nevada corporation, as tenants in common ("Grantee") the real
property in the City of Imperial, County of Imperial, State of California
described on Schedule 1 attached hereto (the "Property").

MAIL TAX STATEMENTS AS DIRECTED ABOVE.

This conveyance is subject to all matters of record affecting title.

(continued on next page)

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this instrument has been executed as of this ____ day of
December, 2012

Imperial Morningstar Land LLC

a Delaware limited liability company

By: Harrington Partners, L.P., a Delaware limited partnership, its member

By: Lydiard Partners, L.P., a Delaware limited partnership, its general partner

By: Tanglewood Capital Management, Inc., a Delaware corporation, its general
partner

By:_______________________________

Its: _______________________________

By: Merced Partners II, L.P., a Delaware limited partnership, its member

By: Lydiard Partners, L.P., a Delaware limited partnership, its general partner

By: Tanglewood Capital management, Inc., a Delaware corporation, its general
partner

By: _______________________________

Its: _______________________________

2

--------------------------------------------------------------------------------

SCHEDULE 1

LEGAL DESCRIPTION OF PROPERTY

Real property in the City of Imperial, County of Imperial, State of California,
described as follows:

PARCEL A: (APN: 063-010-069-000)

PARCEL 2 OF PARCEL MAP NO. M-1125, IN THE CITY OF IMPERIAL, COUNTY OF IMPERIAL,
STATE OF CALIFORNIA, ACCORDING TO MAP ON FILE IN BOOK 4, PAGE 58 OF PARCEL MAPS
IN THE OFFICE OF THE COUNTY RECORDER OF IMPERIAL COUNTY.

PARCEL B: (APNS: 063-010-079-000 AND 063-010-080-000)

PARCELS 2 AND 3 OF PARCEL MAP NO. M-2013, IN THE CITY OF IMPERIAL, COUNTY OF
IMPERIAL, STATE OF CALIFORNIA, ACCORDING TO MAP ON FILE IN BOOK 8, PAGE 61 OF
PARCEL MAPS IN THE OFFICE OF THE COUNTY RECORDER OF IMPERIAL COUNTY.

3

--------------------------------------------------------------------------------



STATE OF MINNESOTA)

COUNTY OF HENNEPIN)

This instrument was acknowledged before me on _____________________________ by
Thomas G. Rock as an authorized signer of Imperial Morningstar Land LLC, a
Delaware limited liability company.

Signature: ________________________________

(Stamp)

Title (and rank):____________________________

My commission expires:_____________________

1

--------------------------------------------------------------------------------



Document No. ______________________

Date Recorded _________________________

STATEMENT OF TAX DUE AND REQUEST THAT TAX DECLARATION

NOT BE MADE A PART OF THE PERMANENT RECORD

IN THE OFFICE OF THE COUNTY RECORDER

(Pursuant to Section 11932 R&T Code)

To: Registrar-Recorder

County of Imperial

Request is hereby made in accordance with the provisions of the Documentary
Transfer Tax Act that the amount of tax due not be shown on the original
document which names: Imperial Morningstar Land LLC (as Grantor) and Coast
Imperial Partners, a California General Partnership, and S&W Seed Company, a
Nevada corporation (as Grantee).

Property described in the accompanying document is located in the City of
Imperial, County of Imperial, State of California.

The amount of tax due on the accompanying document is $____________.

________ Computed on full value of property conveyed, or

________ Computed on full value less liens and encumbrances remaining at time of
sale.

Imperial Morningstar Land LLC

a Delaware limited liability company

By: Harrington Partners, L.P., a Delaware limited partnership, its member

By: Lydiard Partners, L.P., a Delaware limited partnership, its general partner

By: Tanglewood Capital Management, Inc., a Delaware corporation, its general
partner

By:_______________________________

Its: _______________________________

By: Merced Partners II, L.P., a Delaware limited partnership, its member

By: Lydiard Partners, L.P., a Delaware limited partnership, its general partner

By: Tanglewood Capital management, Inc., a Delaware corporation, its general
partner

By: _______________________________

Its: _______________________________

2

--------------------------------------------------------------------------------

EXHIBIT "C "

Property Information

Tentative Map

Conditions of Approval

Certificate of Completion (Annexation Documents IM 1-04)

Final Map (Not approved)

Grading and Improvement Plans (Unit 1 & 2: not approved)

Master Sanitary Sewer Study: Oct 2005

Water Study: October 2006

Phase 1: February 14, 2005

Farm Lease: January 2010

3

--------------------------------------------------------------------------------

EXHIBIT "D"

ASSIGNMENT OF LEASE

This Assignment of Lease ("Assignment") dated _________, 2012, is entered into
by and between Imperial Morningstar Land LLC, a Delaware limited liability
company ("Assignor"), and Coast Imperial Partners, a California General
Partnership, and S&W Seed Company, a Nevada corporation (individually and
collectively, "Assignee"), with regard to the following facts:

RECITALS

A. Assignor as seller and Assignee as buyer have entered into that certain
Purchase Agreement and Escrow Instructions dated as of December 21, 2012 (the
"Purchase Agreement") for the purchase and sale of certain real property in the
City of Imperial, Imperial County, California, the legal description of which is
set forth therein (the "Property").

B. The Property is subject to that certain Amended Lease Agreement between
C.B.M. Ginning Company, as lessee and Assignor as lessor dated as of January 1,
2010 (the "Lease").

C. Concurrently herewith, Assignee is closing on the purchase of the Property
from Assignor pursuant to the terms of the Purchase Agreement.

D. Assignor wishes to assign all its right, title and interest under the Lease
to Assignee, and Assignee wishes to assume all rights and obligations
thereunder, pursuant to the terms of this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

1. Assignor assigns and delivers to Assignee all of Assignor's estate, right,
title and interest in and to the Lease and Assignee accepts such assignment, in
each case as of the Effective Date of this Assignment.

2. Assignee assumes and agrees to perform and be bound by all of the terms,
covenants, conditions and obligations imposed upon Assignor as landlord under
the Lease accruing or arising on or after the Effective Date of this Assignment.

3. This Assignment will be effective as of the date that a grant deed conveying
title from Assignor to Assignee is recorded in the Official Records of the
Imperial County Recorder (the "Effective Date").

4. In the event of any action or suit by a party hereto against another party
hereto by reason of any breach of any of the covenants, conditions, agreements
or provisions on the part of the other party arising out of this Assignment, the
prevailing party shall be entitled to recover from the other party all costs and
expenses of the action or suit, including reasonable attorneys' fees.

4

--------------------------------------------------------------------------------



5. This Assignment may be executed in counterparts, each of which shall be
deemed an original, but all of which, together, shall constitute one and the
same instrument.

6. This Assignment shall be binding upon and inure to the benefit of the
successors, assignees, personal representatives, heirs and legatees of all the
respective parties hereto.

7. This Assignment shall be governed by, interpreted under, and construed and
enforceable in accordance with, the laws of the State of California.

IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Assignment as of the day and year first written above.

"Assignor"

Imperial Morningstar Land LLC

a Delaware limited liability company

By: Harrington Partners, L.P., a Delaware limited partnership, its sole member

By: Lydiard Partners, L.P., a Delaware limited partnership, its general partner

By: Tanglewood Capital Management, Inc., a Delaware corporation, its general
partner

By:_______________________________

Its: _______________________________

By: Merced Partners II, L.P., a Delaware limited partnership, its sole member

By: Lydiard Partners, L.P., a Delaware limited partnership, its general partner

By: Tanglewood Capital management, Inc., a Delaware corporation, its general
partner

By: _______________________________

Its: _______________________________

"Assignee"

Coast Imperial partners

A California General Partnership

By:____________________________

Its:_____________________________

 

S&W Seed Company

A Nevada Corporation

By:____________________________

Its:_____________________________

5

--------------------------------------------------------------------------------



 